DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims recite the limitation “wherein the support is selected from a mixture of zirconia and ceria or magnesium oxide, ceria, and the balance being zirconia,” which renders the claim indefinite. One of ordinary skill in the art would have found this limitation unclear as what exactly are the possible alternatives being claimed. Is it “a mixture of zirconia and ceria” or “magnesium oxide” or “ceria”? Is it “a mixture of zirconia and one of ceria and “magnesium oxide,” or “ceria”? Is it “a mixture of zirconia or ceria or “magnesium oxide or ceria”? The clause in question appears to use a Markush group styling but not 
For purposes of examination, this limitation is understood to mean that the support is selected from the group consisting of (a) a mixture of zirconium oxide and cerium oxide, (b) magnesium oxide (c) cerium oxide, and (d) a combination thereof. This is based on the examples listed in the instant application (see, e.g., Examples 4-7). 
Claims 2 and 4 are also rejected under 35 U.S.C. 112(b) since they depend from claim 1 and fails to remedy the aforementioned deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al. “Nanoscale control during synthesis of Me/La2O3, Me/CexGd1−xOy and Me/CexZr1−xOy (Me = Ni, Pt, Pd, Rh) catalysts for autothermal reforming of methane” in view of Abdul Ghani “Hydrogen Production by the Catalytic Auto-Thermal Reforming of Synthetic Crude Glycerol in a Packed Bed Tubular Reactor.”
With regards to claims 1, 2, 4 and 5, Ismagilov teaches a supported catalyst Me/CexZr1-xOy with Me being Ni for the autothermal reforming for the production of hydrogen (see abstract, introduction, and p12-18). The catalyst is calcined and the Ni is reduced (p14). The surface area of the catalyst is from “~ 50–60 m2/g,” which overlaps with the claimed invention (p13, first col). See MPEP 2144.05. The amount of Ni utilized can be 5 wt. %, 10 wt. % or 15 wt. % (table 2). The particle size of Ni is 5 nm when the amount of Ni is 5 wt. % (p13). The support, being Ceria and Zirconia mixture, has a pore 
Ismagilov differs from the claimed invention in that the pore volume of the support falls outside of the claimed invention. However, it’s been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. In this case, while the pore volume of the support falls outside of the claimed invention, it is close enough that one of ordinary skill in the art would expect the support to have the same properties. As such, this limitation is rendered obvious over the teachings of the prior art. 
Ismagilov also differs from the claimed invention in that it is silent with regards to the particle dispersion percentage. 
It’s been held that a “particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” See MPEP 2144.05.II.
Abdul Ghani teaches a Ni catalyst supported on support made of a mixture of zirconia and ceria for the production of renewable hydrogen using autothermal reforming process (see, amongst other sections, the abstract and conclusion sections). Abdul Ghani teaches that that a catalyst such as Ni/CeZrM, wherein Ni is 5% by weight, were tested for catalytic activities (see abstract), and found that the one of the most important properties for “the overall performance [of the catalyst] is … Nickel Dispersion” (see page 92). Moreover, it is known in the art that “nickel dispersion was found to mostly contribute to catalyst performance” (see page 35). 

Ismagilov is silent with regards to the SSA of the nickel metal after it is reduced. However, since the nickel used is the same, the process of reduction and calcination appears to be the same, and the support is the same, it would be expected that the SSA of Ni to either fall within the claimed range, overlap with it, or is close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. As such, this limitation is met by the teachings of the prior art. 
Ismagilov is silent about the catalyst further comprising palladium or ruthenium as claimed.
It’s been held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.).
In this case, Ismagilov recognized Pd and Ni as functionally equivalent components (see abstract, experimental, and results and discussion sections). Ismagilov teaches that Pd is utilized in an amount of 0.5-1.5 wt. %. As such, it would have been obvious to one of ordinary skill in the art to use combine Pd with Ni in an amount that overlaps with the claimed invention as it’s been held that the combination of functionally equivalent components is prima facie obvious as stated above. 
It appears that the instant claim is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Response to Arguments
Applicant's arguments filed on 04/22/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant presents three arguments. First, Applicant presents data showing to support their argument of patentability. Remarks at p6. This argument is considered moot because it was not presented in accordance with the section 716.02 of the MPEP.
Second, Applicant argues that Abdul Ghani is not an analogous art to the claimed invention and thus cannot qualify as a prior art. Remarks at 4. To support this argument, Applicant contends that (a) Abdul Ghani includes “many chemical reactions … that is much different than then natural/associated gas recited in the claims.” Remarks at 5. Applicant also contends that (b) “[w]hile the output of the reactions in [Abdul] Ghani may produce hydrogen, [Abdul] Ghani fails to produce synthesis-gas.” 
This argument is unpersuasive because both the instant application and Abdul Ghani are drawn an autothermal reformation process. The instant disclosure states that the invention is drawn to “the conversion of natural/associated gas … in an autothermal reforming reaction of natural or associated gas” Abstract. Similarly, Abdul Ghani explicitly states, in the very first sentence of the abstract of the document, that the “target of this work was to develop an efficient autothermal reforming (ATR) process for the production of renewable hydrogen from synthetic crude glycerol (CG).” Abstract. Accordingly, Applicant’s allegations regarding Abdul Ghani being a non-analogous art are factually incorrect and thus are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736